DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Independent claims should begin with “A” and dependent claims should begin with “The”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jelinek et al. (US 5149109).
 	Regarding claim 1, Jelinek et al. discloses a seal arrangement 10 Fig. 1, in particular for sealing a first fluid space from a second fluid space or a plurality of fluid spaces, comprising a sealing element Fig. 1 for arranging between a first object and a second object, wherein the sealing element comprises two or more mutually connectible or mutually connected sealing element components 12 which each comprise a base body part 18 and an elastic sealing body part 20 arranged on the base body part, wherein the base body parts of the sealing element components form a preferably dimensionally-stable base body of the sealing element, wherein the elastic sealing body parts of the sealing element components form an elastic sealing body for providing a sealing function of the sealing element.
 	Regarding claim 2, Jelinek et al. discloses wherein the sealing element components 12 are connectible to each other in a puzzle-like manner Fig. 5, in particular in a positive-locking manner, in particular for producing one or more annularly closed shapes of the base body Fig. 1. 	Regarding claim 3, Jelinek et al. discloses wherein the sealing element Fig. 1 comprises a plurality of identical sealing element components 12 and/or a plurality of identical base body parts 18 and/or a plurality of identical elastic sealing body parts 20. 	Regarding claim 4, Jelinek et al. discloses wherein the base body parts 18 each comprise one or more, in particular in each case two, connecting portions 50, 52 for connecting the base body parts to each other. 	Regarding claim 5, Jelinek et al. discloses wherein the base body parts 18 are connectible to each other, in particular connectible by plugging Fig. 2, in a direction perpendicular to a main plane of extent of the sealing element. 	Regarding claim 6, Jelinek et al. discloses wherein the elastic sealing body parts 20 each comprise a coupling portion 56, 58 for coupling mutually abutting or mutually overlapping elastic sealing body parts 62, 64. 	Regarding claim 7, Jelinek et al. discloses wherein the elastic sealing body 20 is arranged on an edge 40 of the base body 18. 	Regarding claim 8, Jelinek et al. discloses wherein the elastic sealing body parts 20 each extend along an edge of a base body part 18, in particular along an edge of an abutment region 40 of the base body parts. 	Regarding claim 9, Jelinek et al. discloses wherein the elastic sealing body 20 has a sealing body height Fig. 3 in a direction perpendicular to a main plane of extent of the sealing element, wherein the base body 18 has a base body height in a direction perpendicular to the main plane of extent of the sealing element, wherein the sealing body height is greater than the base body height. 	Regarding claim 10, Jelinek et al. discloses wherein the elastic sealing body comprises an elastomer material or is made of an elastomer material (Col. 3, Ln. 49-51), wherein the elastomer material preferably is an ethylene acrylate rubber (AEM), an ethylene propylene diene rubber (EPDM), an acrylate rubber (ACM), a fluororubber (FKM), a hydrogenated acrylonitrile butadiene rubber (HNBR), or a silicone rubber (MVQ), in particular a vinyl methyl polysiloxane, and/or in that the base body is made of a metallic base body material or comprises a metallic base body material, wherein the metallic base body material in particular is steel or aluminum 	Regarding claim 14, Jelinek et al. discloses a method for producing a seal arrangement Fig. 1 for sealing a first fluid space from a second fluid space or a plurality of fluid spaces, in particular a method for producing a seal arrangement, wherein the method comprises the following: providing a plurality of sealing element components 12 which each comprise a base body part 18 and an elastic sealing body part 20 arranged on the base body part; connecting the sealing element components to each other in a puzzle-like manner and/or in a form-locking manner Fig. 2. 	Regarding claim 15, Jelinek et al. discloses wherein the sealing element components 12 are produced as mutually separate components, wherein in each case an elastic sealing body part 20 is injection molded onto a respective base body part 18 in an injection molding process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al. 	Regarding claim 11, Jelinek et al. discloses the invention as claimed above but fails to explicitly disclose the process in which the seal is produced.  Nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the reference provided discloses the seal arrangement. 	Regarding claims 12 and 13, Jelinek et al. discloses the invention as claimed above but fails to explicitly disclose the intended use of the seal arrangement.  Nevertheless, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675